DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-45 are cancelled. 
Claims 46-51 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46, Lines 7-9 recites “classifying data, having an update counter, to be written to the storage blocks as more used data if the update counter is high and as less used data if the update counter is low”. The terms “high” and “low” are relative terms of degree and are indefinite since the specification does not provide metes and bounds for determining what would be considered to be a “high” count as opposed to a “low” count. Consequently, the terms “more” used data and “less” used data are also relative terms of degree, and it is unclear as to how one would determine when data is utilized “more” as opposed to “less”. 
Claims 47-51 depend upon claim 46, thus, are rejected under 35 USC 112(b), second paragraph, for the same reasons as claim 46, as outlined above.
Claim Interpretation
In regards to contingent limitations, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.05, Section II). In claim 46, numerous contingent limitations are recited (“…if a write counter…exceeds a first threshold…,” “…if the write counter is less than a first threshold…,” “…if the update counter is high…,” “…if the update counter is low…”)
The remaining steps recite contingent limitations, and the claimed invention may be practiced without either of the conditions happening. For example, when the write counter is equal to the first threshold, then the storage block is never classified.
In the interest of compact prosecution, Examiner is treating at least one “if” limitation to be positively recited in the claim (i.e., as “responsive to”). Examiner requests amending the claim as to be consistent with Examiner’s interpretation as stated above.  
Examiner also notes that dependent claims 47-51 may also directly recite contingent limitations, or depend upon claims that do, and will be pointed out in the mapping below. 
Claim Objections
In regards to claim 46, the claim recites “classifying each of the plurality of storage blocks as a more used storage block if a write counter for the each of the plurality of storage blocks exceeds a first threshold and as a less used storage block if the write counter is less than the first threshold”. As best understood, the instant application utilizes two counters: a counter for the logical file block and another counter for the physical storage block. While the instant specification does recite “a write counter,” this write counter has always been described throughout the specification as being associated with the logical file block, while the one for the physical storage block is simply referred to as “a counter”. While Examiner understands that Applicants are their own lexicographer and can name a counter whatever they desire, this particular situation potentially creates confusion since Applicants are referring to the counter of the physical storage block as a “write counter,” which is the name they have previously designated the counter of the logical block. Examiner requests that the term “write” be omitted from the claim and to rename this particular counter.
Claims 47-51 depend upon claim 46, thus, inherits the deficiencies identified above.
In regards to claim 46, the claims recites two limitations in which “classifying” is performed (Line 3-6 in which the storage block is classified and Lines 7-9 in which the data is classified). Examiner requests that the step of “classifying” be amended to –identifying…-- as the specification never discloses the act of “classifying” which is more specific than definition than the act of “identifying”. 
Claims 47-51 depend upon claim 46, thus, inherits the deficiencies identified above.
Claim 50 is objected to because of the following informalities: Line 6 recites “tow” which should be –two--.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: Line 2 recites “fro” which should be –for--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 46 and 51 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable over Araki et al. (US 2011/0191521 A1) hereinafter Araki et al.
Regarding claim 46, Araki et al. teaches a method of improving the reliability of a solid state storage device having a plurality of storage blocks comprising: 
classifying each of the plurality of storage blocks as a more used storage block if a write counter for the each of the plurality of storage blocks exceeds a first threshold and as a less used storage block if the write counter is less than the first threshold (“For classifying all physical blocks, the threshold of the erase count (hereinafter referred to as a physical block classification threshold) is specified. Therefore, each physical block can be classified as belonging to either the group A 130 of physical blocks whose erase count is lower than the physical block classification threshold or the group B 131 of physical blocks whose erase count is equal to or higher than the erase block classification threshold” Paragraph [0059]. In other words, group B 131 are classified as “Old” blocks (i.e., the claimed “more used storage block”) while group A 130 are classified as “Young” blocks (i.e., the “less used storage block”) Paragraphs [0094]-[0095]); 
classifying data, having an update counter (erase counter increments (i.e., updates) the erase frequency 163, See Fig. 8 Paragraph [0118]), to be written to the storage blocks as more used data if the update counter is high and as less used data if the update counter is low (“logical blocks are classified into two categories, depending on whether the erase frequency is high or low. That the erase frequency is high is referred to as "Hot" and that the erase frequency is low is referred to as "Cold". Furthermore, a frequently erased logical block may be referred to as a "Hot block" and an infrequently erased logical block may be referred to as a "Cold block".” Paragraph [0042]); and 
writing the more used data to the less used storage blocks and the less used data to the more used storage blocks (Fig. 15 shows that the controller determines whether the target block is a Hot/Old block or not, specifically, refers to the Hot/Cold determination flag 164 in the logical block table. Paragraph [0117], wherein a “hot” logical block is analogous to the claimed element of “more used data”. If the result of the determination is positive, the controller looks for whether an Erased/Young block exists and if so, copies the data in the target block to the Erased/Young block Paragraph [0118], wherein a “Young” storage block is analogous to claimed element of “less used storage block”. Thus, copying a Hot/Old block to an Erased/Young block reads on the claim limitation of “writing the more used data to the less used storage blocks”).
Regarding claim 50, Araki et al. teaches all of the features with respect to claim 46, as outlined above.
Araki et al. further teaches the method further comprising moving the less used data from less used storage blocks to more used storage blocks to free up the less used storage blocks fro more used data (Fig. 18 shows that block ‘A’ is selected from among COLD/YOUNG blocks and block ‘B’ is selected from among ERASE/OLD blocks Paragraph [0142]) In Step 303, the data in block A is copied to the block B Paragraph [0144]. Block A is then registered in the free block table Paragraph [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araki et al. in view of Kim et al. (US 2012/0179859 A1) hereinafter Kim et al.
Regarding claim 47, Araki et al. teaches all of the features with respect to claim 46, as outlined above.
Araki et al. does not appear to explicitly teach, however, Kim et al. teaches wherein the data corresponds to a first file (a flash to translation (FTL) conversion maps a physical address of a data storage area to “a logical address by which a data file may be identified” Paragraph [0006]. That is, controlling a data file includes writing/erasing/updating data to a page designated by a logical address).
	Araki et al. and Kim et al., hereinafter AK, teach methods related to flash memory management, therefore they analogous arts.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of AK before him at the time the invention was made, to modify the teachings of Araki et al. to include the teachings of Kim et al. since AK teaches flash memory management, specifically regarding logical/physical address mapping. Therefore it is applying a known technique (using logical addresses to identify a data file, such that the data corresponds to a file [0006] of Kim et al.) to a known device (performing wear leveling techniques by writing more used data to less used storage blocks [0117]-[0118] of Araki et al.) ready for improvement to yield predictable results (data corresponding to a file is classified as more used data or less used data), KSR, MPEP 2143.
Regarding claim 48, AK teaches all of the features with respect to claim 47, as outlined above.
Kim et al. further teaches that wherein the first file corresponds to at least one file block (data files are identified by logical addresses Paragraph [0006] wherein each of the logical blocks LB0, LB1,… has its own logical address Paragraph [0031], i.e., a logical file block).
Regarding claim 49, AK teaches all of the features with respect to claim 48, as outlined above.
Kim et al. further teaches wherein a size of the at least one file block is equal to or less than a size of the first storage block (“in an conventional nonvolatile memory apparatus, the sizes of the logical block and the physical block are set at 1:1” Paragraph [0038], in other words, the size of the file block is equal to the size of the storage block).
Regarding claim 50, AK teaches all of the features with respect to claim 48, as outlined above.
Kim et al. further teaches if the one file block is less than a size of the first storage block then finding a second file block having a size less than the size of the first storage block minus the size of the one file block, such that the first and second file block can be written to the first storage block in one write operation to the first storage block, wherein by writing the first and second file block in one write operation instead of tow, the service life of the storage block is increased (This claim recites a contingent limitation, in which the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case, Kim et al. teaches “in an conventional nonvolatile memory apparatus, the sizes of the logical block and the physical block are set at 1:1” Paragraph [0038], in other words, the size of the file block is equal to the size of the storage block. Thus, the condition “if the one file block is less than a size of the first storage block…” is not met and the remaining limitation is not required to be performed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weingarten et al. (US 2012/0311233 A1) discloses that the sizes of the data sectors assigned to a logical block does not exceed the size of a single erase block of a flash memory unit. Data sectors may be merged where they are collected and written to a single erase block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131

/JANE W BENNER/Primary Examiner, Art Unit 2139